Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 18 Mar 2022.
Claim 2 was cancelled.
Claims 1, 3, 4, and 6 were amended.
Claims 1 and 3-6 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 19 Jun 2018. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Regarding the interpretation under 35 U.S.C. 112(f) and rejection under 35 U.S.C. 112(b)
Applicant has amended the claims such that the interpretation under 35 U.S.C. 112(f) and the rejection under 35 U.S.C. 112(b) have been obviated.
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 18 Mar 2022 have been fully considered but they are not persuasive. Applicant first asserts that “the claimed features perform processes that are integrated with hardware devices of a server (information processing apparatus) and the in-vehicle installed device of the vehicle,” and that, accordingly, the “independent claims are patent eligible because the independent claims merely partially involve the use of an abstract idea (i.e., method of organizing human activity) without being directed to the abstract idea itself.” Applicant’s arguments, p. 6. This is not persuasive. The step 2A, prong 1 analysis is whether the claims recite an abstract idea. Here, the claims recite determining a topic of conversation and providing sponsor information based thereon. This is at least one of a commercial interaction or a judgment, falling within the “certain methods of organizing human activity” or “mental processes” grouping of abstract ideas, respectively. Therefore, the independent claims recite an abstract idea. 
The step 2A, prong 2 analysis is whether the claims merely apply or link the abstract idea to technological devices or areas. This may be the standard which Applicant is trying to invoke by asserting that the claims “merely partially involve the use of an abstract idea,” since Applicant does not cite a standard from which this argument derives. Applicant similarly asserts that the “independent claims provide improved computer and vehicle implemented features that integrally linked between the information processing apparatus and the in-vehicle installed device of the vehicle.” Applicant’s remarks, p. 7. This is not persuasive. The entirety of Applicant’s claimed solution could be performed by a human analog but for the drafting effort of including the hardware elements. For example, a human rideshare driver could overhear the passengers conversing about tourist opportunities and hand them a brochure, and the claim would be met, but for the hardware elements. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the claimed invention “provide an improvement to vehicle technology by improving the communication functionality between the server (information processing apparatus) and the in-vehicle installed device of the vehicle, which allows data transfer/communications based on voice recognition data.” Applicant’s remarks, p. 7. This is not persuasive. The claimed invention does not change how a vehicle works. Rather, it is the idea of overhearing a conversation and providing information based thereon, which is an abstract idea, that is applied using a device that is claimed as being a part of a vehicle. The function of the vehicle itself is not impacted or modified by the claims, but for the drafting effort of reciting that the device is mounted in the vehicle. Therefore, Applicant’s claims do not improve vehicle technology, but rather improve the abstract idea itself. An improvement to the abstract idea is not an improvement in technology. MPEP 2106.05(a)(II). Therefore, Applicant’s arguments are not persuasive. The rejection is maintained.
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-5 recite an apparatus and claim 6 recites a system. These are statutory categories. 
Step 2A, prong 1: Claims 1 and 4 recite receiving conversation information on a conversation generated by a plurality of users traveling to a same event venue where a specific event is held as a destination of the plurality of users in the vehicle, which is shared by the plurality of users; extracting event information on the specific event from the conversation information; and transmitting content information to the users, the content information relating to a predetermined content in the specific event input by a sponsor of the specific event. Claim 6 recites matching a plurality of users traveling within a same vehicle based on destination information of each user, the plurality of users having a same event venue where a specific event is held as a destination of the plurality of users; and receiving conversation information on a conversation generated by the plurality of users in the vehicle, which is shared by the plurality of users, extracting event information on the specific event from the conversation information, and transmitting content information to the users, the content information relating to a predetermined content in the specific event input by a sponsor of the specific event. Assigning observing user conversation, extracting event information from the conversation, and providing the users relevant sponsor information constitutes marketing activities or behaviors, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, observing a conversation to determine what to provide to the users constitutes at least one of  an observation, evaluation, judgment, opinion, also falling within the “mental processes” grouping of abstract ideas. 
 Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the information processing apparatus, the controller, and the in-vehicle installed device of a vehicle. The in-vehicle device is disclosed in Applicant’s originally filed specification as “constructed of a computer including a processor, a main memory and an auxiliary memory.” Applicant’s originally filed specification, paragraph [0048]. Therefore, all of these elements are generically recited computing elements. In claim 4 the additional element is the in-vehicle device. In claim 6 the additional elements are the matching apparatus, a first processor, the information processing apparatus, and a second processor. Applicant’s originally filed specification only uses the words “matching apparatus” once, in the summary, so for purposes of examination, the matching apparatus is being construed as the “matching management server” disclosed in [0016]. Similarly, “information processing apparatus” is disclosed as a controller as in [0012]-[0013], as the “event management server” as in [0056], or as the “vehicle-mounted apparatus” as in [0071]. All of these elements are generically recited computing elements. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional rules to be followed and/or details for performing abstract idea. Claim 3 recites extracting information associated with the content information from the conversation information as the event information. Claim 5 recites executing the method of claim 4 on a computer. These claims recite additional rules for performing the matching and extracting, which therefore also fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claim 5 recites performing the method of claim 4 on a non-transitory storage medium having a program to cause the computer to execute the method. A non-transitory storage medium and program are generically recited computing elements. Otherwise, the dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20140201004 to Parundekar et. al. (“Parundekar”) in view of U.S. Patent Publication No. 20140310103 to Ricci et. al. (“Ricci”).
Claim 1
Parundekar discloses the following elements:
An information processing apparatus comprising a controller configured to execute: ([0033] servers including one or more processors, memories, and physical and/or virtual network communications devices; see also [0036] and fig. 1)
receiving, from an in-vehicle installed device of a vehicle, conversation information on a conversation generated by a plurality of users traveling to a same event venue where a specific event is held as a destination of the plurality of users in the vehicle, which is shared by the plurality of users; ([0161] system receives voice instructions indicating a user is en route to a destination; see also [0168] to show that a user does not have to press a button to engage the voice recognition function, therefore the voice system could be activated by conversation; [0046] users include drivers and passengers of the vehicles; [0078] sensors can detect number of users and determine that the vehicle’s passengers are going to a particular destination together; [0083] ad determination module can identify ads associated with physical and/or virtual locations, including stores, attractions, events, etc.; [0102] device 306 may be a head unit in a vehicle; [0164] user interface may be mounted on the console, steering wheel, or another component of the vehicle)
extracting event information on the specific event from the conversation information; ([0162] system retrieves information matching destinations provided by the user and presents the information to the user display for navigation thereto; [0163] system can determine an ad describing a deal related to the selected destination of the user; see also [0168]-[0170])
and transmitting content information to the in-vehicle installed device of the vehicle for outputting to an interior of the vehicle by the in-vehicle installed device, the content information relating to a predetermined content in the specific event input by a sponsor of the specific event. ([0163] system can determine an ad describing a deal related to the selected destination of the user and play the ad on the in-vehicle device 306; see also [0093]; [0102] device 306 may be a head unit in a vehicle; [0164] user interface may be mounted on the console, steering wheel, or another component of the vehicle; [0055] ads are stored in ad inventory, i.e. predetermined)
Under the broadest reasonable interpretation of the claim, Parundekar teaches every element. However, in the interest of compact prosecution, Ricci discloses that audio input from a user may correspond to conversations detected in the vehicle ([0208]), and that, based on conversation between users, the system can identify and present information pertaining to a relevant destination, including ads or coupons in ([0439]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the voice based advertising system of Parundekar the conversation based content information as taught by Ricci in order to present user information to “various advertising entities at a cost which can help in future advertising strategies, marketing evaluations and targeted campaigns.” Ricci, paragraph [0016]. 
Claim 3
Parundekar discloses the elements of claim 1, above. Parundekar also discloses:
wherein the controller extracts information associated with the content information from the conversation information as the event information. ([0161] system receives voice instructions indicating a user is en route to a destination; see also [0168] to show that a user does not have to press a button to engage the voice recognition function, therefore the voice system could be activated by conversation; [0046] users include drivers and passengers of the vehicles; [0078] sensors can detect number of users and determine that the vehicle’s passengers are going to a particular destination together; [0083] ad determination module can identify ads associated with physical and/or virtual locations, including stores, attractions, events, etc.)
Under the broadest reasonable interpretation of the claim, Parundekar teaches the elements of claim 3. However, in the interest of compact prosecution, Ricci discloses that audio input from a user may correspond to conversations detected in the vehicle ([0208]), and that, based on conversation between users, the system can identify and present information pertaining to a relevant destination, including ads or coupons in ([0439]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the voice based advertising system of Parundekar the conversation based content information as taught by Ricci in order to present user information to “various advertising entities at a cost which can help in future advertising strategies, marketing evaluations and targeted campaigns.” Ricci, paragraph [0016]. 
Claim 4
Parundekar discloses the following elements:
An information processing method comprising: ([0008]-[0009] methods, systems, apparatus, and computer program products for providing interactive advertisement)
a step of receiving, from an in-vehicle installed device of a vehicle, conversation information on a conversation generated by a plurality of users traveling to a same event venue where a specific event is held as a destination of the plurality of users in the vehicle, which is shared by the plurality of users; ([0161] system receives voice instructions indicating a user is en route to a destination; see also [0168] to show that a user does not have to press a button to engage the voice recognition function, therefore the voice system could be activated by conversation; [0046] users include drivers and passengers of the vehicles; [0078] sensors can detect number of users and determine that the vehicle’s passengers are going to a particular destination together; [0083] ad determination module can identify ads associated with physical and/or virtual locations, including stores, attractions, events, etc.; [0102] device 306 may be a head unit in a vehicle; [0164] user interface may be mounted on the console, steering wheel, or another component of the vehicle)
a step of extracting event information on the specific event from the conversation information; ([0162] system retrieves information matching destinations provided by the user and presents the information to the user display for navigation thereto; [0163] system can determine an ad describing a deal related to the selected destination of the user; see also [0168]-[0170])
and a step of transmitting content information to the in-vehicle installed device of the vehicle for outputting to an interior of the vehicle by the in-vehicle installed device, the content information relating to a predetermined content in the specific event input by a sponsor of the specific event. ([0163] system can determine an ad describing a deal related to the selected destination of the user and play the ad on the in-vehicle device 306; see also [0093]; [0102] device 306 may be a head unit in a vehicle; [0164] user interface may be mounted on the console, steering wheel, or another component of the vehicle; [0055] ads are stored in ad inventory, i.e. predetermined)
Under the broadest reasonable interpretation of the claim, Parundekar teaches every element. However, in the interest of compact prosecution, Ricci discloses that audio input from a user may correspond to conversations detected in the vehicle ([0208]), and that, based on conversation between users, the system can identify and present information pertaining to a relevant destination, including ads or coupons in ([0439]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the voice based advertising system of Parundekar the conversation based content information as taught by Ricci in order to present user information to “various advertising entities at a cost which can help in future advertising strategies, marketing evaluations and targeted campaigns.” Ricci, paragraph [0016]. 
Claim 5
Parundekar discloses the elements of claim 4, above. Parundekar also discloses:
A non-transitory storage medium that stores a program for causing a computer to execute the information processing method according to claim 4. ([0061] system may be implemented on non-transitory computer-readable mediums for storing instructions and/or data that can be executed by the processor and/or retrieved and provided to other components of the computing device)
Claim 6
Parundekar discloses the following elements:
An information processing system comprising: ([0008]-[0009] methods, systems, apparatus, and computer program products for providing interactive advertisement)
a matching apparatus including a first processor configured to match a plurality of users traveling within a same vehicle based on destination information of each user, the plurality of users having a same event venue where a specific event is held as a destination of the plurality of users; ([0033] servers including one or more processors, memories, and physical and/or virtual network communications devices; see also [0036] and fig. 1; [0046] users include drivers and passengers of the vehicles; [0078] sensors can detect number of users and determine that the vehicle’s passengers are going to a particular destination together; [0083] ad determination module can identify ads associated with physical and/or virtual locations, including stores, attractions, events, etc.)
and an information processing apparatus including a second processor configured to: ([0033] servers including one or more processors, memories, and physical and/or virtual network communications devices; see also [0036] and fig. 1)
receive, from an in-vehicle installed device of a vehicle, conversation information on a conversation generated by the plurality of users in the vehicle, which is shared by the plurality of users, ([0033] servers including one or more processors, memories, and physical and/or virtual network communications devices; see also [0036] and fig. 1 [0161] system receives voice instructions indicating a user is en route to a destination; see also [0168] to show that a user does not have to press a button to engage the voice recognition function, therefore the voice system could be activated by conversation; [0046] users include drivers and passengers of the vehicles; [0078] sensors can detect number of users and determine that the vehicle’s passengers are going to a particular destination together; [0083] ad determination module can identify ads associated with physical and/or virtual locations, including stores, attractions, events, etc.; [0102] device 306 may be a head unit in a vehicle; [0164] user interface may be mounted on the console, steering wheel, or another component of the vehicle)
extract event information on the specific event from the conversation information, ([0162] system retrieves information matching destinations provided by the user and presents the information to the user display for navigation thereto; [0163] system can determine an ad describing a deal related to the selected destination of the user; see also [0168]-[0170])
and transmit content information to the in-vehicle installed device of the vehicle for outputting to an interior of the vehicle by the in-vehicle installed device, the content information relating to a predetermined content in the specific event input by a sponsor of the specific event. ([0163] system can determine an ad describing a deal related to the selected destination of the user and play the ad on the in-vehicle device 306; see also [0093]; [0102] device 306 may be a head unit in a vehicle; [0164] user interface may be mounted on the console, steering wheel, or another component of the vehicle; [0055] ads are stored in ad inventory, i.e. predetermined)
Under the broadest reasonable interpretation of the claim, Parundekar teaches every element. However, in the interest of compact prosecution, Ricci discloses that audio input from a user may correspond to conversations detected in the vehicle ([0208]), and that, based on conversation between users, the system can identify and present information pertaining to a relevant destination, including ads or coupons in ([0439]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the voice based advertising system of Parundekar the conversation based content information as taught by Ricci in order to present user information to “various advertising entities at a cost which can help in future advertising strategies, marketing evaluations and targeted campaigns.” Ricci, paragraph [0016]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628